SHIRAS, District Judge.
The question of law presented by the facts of this case is whether the occupation of the defendant was such as to bring him within the classes of persons who cannot be adjudged to be bankrupts upon the petition of creditors, under the provisions of section 4 of the bankrupt act, which enacts that any natural person, except a wage-earner or a person engaged chiefly in farming or the tillage of the soil, may bé adjudged to be an involuntary bankrupt. Upon behalf of the creditors it is contended that the excepted classes are but two in number, to wit, wage-earners and persons engaged in farming by tillage of the soil; or, in other words, that the phrase, “the tillage of the soil,” is intended to limit the meaning which' would otherwise be given to the description of “a person engaged chiefly in farming.” If this had been the intent of congress, the more natural mode of expression would have been to enact that “any natural person, except a wage-earner or a person engaged chiefly in the tillage of the soil,” should be excepted from the operation of the act; or if it was desired to use the word “farming,” and yet to limit its meaning to mere tillers of the soil, the section would have declared that “any natural person, except a wage-earner or a person engaged chiefly in farming by tilling the soil,” might be adjudged a bankrupt. Neither of these forms of expression is used, the declaration being that “any natural person, except a wage-earner, or a person engaged chiefly in farming or the tillage of the soil,” may be declared to be bankrupt. *289Tbe section provides, therefore, for three classes of persons who are excepted ont from the operation of the act, to wit, wage-earners, persons engaged chiefly in farming, and persons engaged chiefly in the tillage of the soil, it may be objected to this construction of the act that one who is engaged chiefly in farming will be engaged in the tillage of the soil, and therefore both descriptions are applicable to only one class of persons; but this is not true in all cases, and while it is true that both descriptions will, in the majority of instances, be applicable to those engaged in farming, yet this is not universally true, and the two descriptions are not strictly synonymous. Thus market gardeners, nurserymen, and the like are engaged in tilling the soil, but they are not engaged in the business of “farming” as that term is now used, and hence the need for including in the act words descriptive of a class who are engaged in tilling the soil, but who are not “farmers” as that word is now used and understood by the community at large.
It is, however, further contended on behalf of the creditors that, whatever may be the proper construction of the act in this particular, the defendant was not engaged chiefly in farming, because he was in fact a dealer in cattle, buying and selling upon the market. The facts show that in 1897 the defendant was farming a half section of land in Emmet county, having the necessary horses and machinery for that purpose; that in the fall of that year he bought some 16 or 17 head of cattle; that in 1898 he farmed the half section, with 80 acres leased of a neighbor, having in addition a quarter section of hay land,, and during that year he added to his cattle by purchases from others; that in 1899, in addition to the land farmed in the preceding years, he leased an additional quarter section for hay land, and a half section for pasture land; that he had this year under plow 330 acres, 80 of which was in com, and the remainder in wheat and small grain, and he had increased his cattle to 250 head, buying what are known as ‘•'stoekers,” and fattening them for the market by feeding to them the grass, hay, and corn produced on the farm, and buying from others the corn needed over and above that produced by defendant. In other words, the facts show that in 1899, and up to the spring of 1900, the defendant was engaged in farming 830 acres, of land, of which 330 were under plow, and devoted to the production of corn, wheat, and other small grains, and the remainder was used for hay and pasture lands, and upon this farm the defendant had 250 head of cattle, which he was fattening for sale upon the market. The defendant claims that these facts show that he was engaged chiefly in the business of farming, and the creditors assert that his chief business was that of dealing in cattle. The business of farming includes the fattening of cattle and hogs for the market from the products of the farm, and hut one conclusion can he drawn from the facts of this case, and that is that during the years 1897, 1898, and 1899 the defendant was engaged chiefly in the business of farming, and therefore he belongs to a class of persons who are excepted ont from the provisions of the bankrupt act, and it must therefore be held, as a conclusion of law, that the defendant cannot he adjudged a bankrupt, and the petition filed against him must be dismissed, the defendant to recover judgment for costs.